Name: Commission Regulation (EC) No 135/94 of 25 January 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 No L 22/14 Official Journal of the European Communities 27. 1 . 94 COMMISSION REGULATION (EC) No 135/94 of 25 January 1994 establishing unit values for the determination of die customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as amended by Regulation (EC) No 3665/93 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 28 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1994. For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 335, 31 . 12. 1993, p. 1 . No L 22/1527. 1 . 94 Official Journal of the European Communities ANNEX Code CN code Description ECU Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 1.10 0701 90 511 0701 90 59| 1.20 0702 00 101 0702 00 90j 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 90 J 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 101 0705 11 90) 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19J 1.160 0708 10 101 0708 10 90J 1.170 1.170.1 0708 20 101 0708 20 90 } 1.170.2 0708 20 101 0708 20 90j 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 101 ex 0804 40 90J New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 41,03 1659 309,61 79,60 270,89 11419 31,88 77814 89,25 30,56 53.37 2159 402,78 103,56 352,41 14856 41,47 101229 116,11 39,76 11,90 481 89,82 23,09 78,59 3313 9,25 22575 25,89 8,86 92,78 3753 700,15 180,02 612,59 25824 72,10 175965 201,84 69,12 28,17 1 137 212,55 54,34 186,21 7768 22,50 53592 60,85 21,40 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 31.38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 29,73 1202 224,40 57,69 196,34 8276 23,10 56398 64,69 22,15 77,03 3116 581,27 149,45 508,58 21439 59,86 146088 167,56 57,39 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 32,58 1311 245,82 63,64 216,50 8694 26,26 58 568 71,55 24,98 113,11 4575 853,55 219,46 746,81 31482 87,90 214518 246,06 84,27 65,22 2638 492,19 126,55 430,64 18154 50,68 123700 141,89 48,59 183,65 7428 1385,77 356,31 1212,48 51113 142,70 348279 399,49 136,82 135,90 5497 1025,46 263,66 897,22 37823 105,60 257723 295,62 101,24 261,42 10574 1972,63 507,20 1725,94 72758 203,14 495768 568,66 194,76 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 98,88 3999 746,14 191,84 652,83 27520 76,83 187524 215,09 73,67 548,79 22199 4141,02 1 064,74 3 623,16 152737 426,44 1 040737 1193,77 408,86 176,40 7185 1343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 96,47 3902 727,96 187,17 636,93 26850 74,96 182955 209,85 71,87 62,75 2538 473,50 121,74 414,29 17464 48,76 119003 136,50 46,75 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 116,75 4723 881,02 226,53 770,85 32495 90,72 221423 253,98 86,98 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 54,15 2190 408,64 105,07 357,53 15072 42,08 102701 117,80 40,34 57,45 2324 433,52 111,46 379,31 15990 44,64 108955 124,97 42,80 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 46,58 1897 354,91 89,54 309,51 12850 37,13 88636 100,53 35,27 40.84 1652 308,18 79,23 269,64 11366 31,73 77453 88,84 30,42 106,19 4295 801,28 206,02 701,08 29554 82,51 201382 230,99 79,11 No L 22/16 Official Journal of the European Communities 27. 1 . 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 170,97 6915 1290,10 331,71 1 128,77 47584 132,85 324234 371,91 127,37 2.60 Sweet oranges, fresh : 2.60.1 0805 10 111 °8o25,!25! - SangUmeS and semi"san" 37,98 1536 286,63 73,69 250,78 10572 29,51 72037 82,63 28,30 0805 10 31 guines ' » . 0805 10 41 2.60.2 0805 10 151  Navels, Navelines, Nave ­ OfWjlSfj VaSncfaalUSlatt"?S 'S 3U? 1265 60,67 2 °6'48 8 704 24,30 59310 68,03 2330 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 10 39 ~ 0thers 33,52 1356 252,99 65,04 221,35 9331 26,05 63583 72,93 24,97 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 51,66 2089 389,85 100,24 341,10 14379 40,14 97980 112,38 38,49 2.70.2 ex 0805 20 30  Monreales and Satsumas 40,59 1642 306,32 78,76 268,01 11298 31,54 76985 88,30 30,24 2.70.3 ex 0805 20 50  Mandarins and wilkings 40,44 1 635 305,16 78,46 267,00 11255 31,42 76694 87,97 30,13 2.70.4 ex 0805 20 90 1  Tangerines and others 54,37 2199 410,25 105,48 358,95 15131 42,24 103107 118,26 40,50 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 47,89 1937 361,38 92,91 316,19 13329 37,21 90824 104,17 35,68 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 181,56 7344 1370,00 352,25 1 198,67 50531 141,08 344313 394,94 135,26 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 32,59 1 318 245,96 63,24 215,20 9 072 25,33 61817 70,90 24,28 2.90.2 ex 0805 40 00  pink 52,45 2121 395,82 101,77 346,32 14599 40,76 99479 114,10 39,08 2.100 0806 10 11 0806 10 15 Table grapes 180,99 7321 1365,72 351,15 1 194,93 50373 140,64 343238 393,71 134,84 0806 10 19J 2.110 080710 10 Water-melons 62,29 2 519 470,02 120,85 411,24 17336 48,40 118129 135,49 46,40 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 47,65 1 927 359,60 92,46 314,63 13263 37,03 90377 103,66 35,50 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 147,03 5947 1 109,45 285,26 970,71 40921 114,25 278833 319,83 109,54 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 60,28 2438 454,85 116,95 397,97 16776 46,84 114316 131,12 44,90 0808 10 59 0808 10 81 0808 10 83 0808 10 89 L140 Pears L140.1 0808 20 31 0808 20 35 /ST - NaShl (PymS Pyrif ° ' 269'47 10900 2033,37 522,82 1 779,09 74999 209,40 511036 586,18 200,76 0808 20 39) LI40.2 0808 20 31 0808 20 330808 20 35 °ther 64'55 2611 487&gt; l 1 125&gt;24 426 «20 17966 50,16 122424 140,42 48,09 0808 20 39J 27. 1 . 94 Official Journal of the European Communities No L 22/17 Code CN code Description ECU Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 Apricots 123,87 5010 934,73 240,33 817,84 34476 96,26 234921 269,46 92,29 2.160 0809 20 20 0809 20 60 Cherries 143'87 5819 1085&gt;65 279 »14 949&gt;89 40043 111,80 272851 312,97 107,19 0809 20 80 2.170 ex 0809 30 90 Peaches 101,96 4124 769,40 197,83 673,19 28378 79,23 193370 221,80 75,96 2.180 ex 0809 30 10 Nectarines 117,66 4759 887,85 228,28 776,82 32747 91,43 223138 255,95 87,66 2190 0809 40 19} Plums 122,47 4 954 924,12 237,61 808,55 34085 95,16 232254 266&gt;40 91 &gt;24 2-200 0810 10 9o| Strawberries 376,40 15225 2840,21 730,27 2485,03 104758 292,49 713813 818,77 280,42 2.205 0810 20 10 Raspberries 1 172,8 47444 8850,27 2275,58 7743,50 326433 911,41 2224283 2551,35 873,82 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 84,05 3400 634,27 163,08 554,95 23394 65,31 159409 182,84 62,62 Planch.^ 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 081090 80 Khakis (including Sharon 54,78 2216 413,38 106,28 361,68 15247 42,57 103892 119,16 40,81 fruit) 2.250 ex 0810 90 30 Lychees 103,28 4178 779,39 200,39 681,92 28747 80,26 195879 224,68 76,95